Case 3:17-cv-05769-RJB Document 223-5 Filed 01/02/20 Page 1 of 4




WHITEHEAD DECLARATION
                                            EXHIBIT E
     Case 3:17-cv-05769-RJB Document 223-5 Filed 01/02/20 Page 2 of 4
                                                                        1


 1                      THE UNITED STATES DISTRICT COURT

 2                 WESTERN DISTRICT OF WASHINGTON AT TACOMA

 3          ________________________________________________________

 4     CHAO CHEN, individually and          )
       on behalf of all those               )   No. 3:17-cv-05769-RJB
 5     similarly situated,                  )
                                            )
 6                    Plaintiff,            )
                                            )
 7     v.                                   )
                                            )
 8     THE GEO GROUP, INC., a               )
       Florida corporation,                 )
 9                                          )
                      Defendant.            )
10
            ________________________________________________________
11
                       DEPOSITION UPON ORAL EXAMINATION OF
12                          FERNANDO AGUIRRE-URBINA
                                  June 11, 2018
13                             Tacoma, Washington
            ________________________________________________________
14

15

16

17

18

19

20

21

22

23
            Taken Before:
24
            Laura A. Gjuka, CCR #2057
25          Certified Shorthand Reporter
     Case 3:17-cv-05769-RJB Document 223-5 Filed 01/02/20 Page 3 of 4
                                                                        8


 1    A   Probably my whole life.

 2    Q   How long have you lived at the Northwest Detention

 3        Center?

 4    A   Since 2012.

 5    Q   Have you been in and out of the detention center?

 6    A   Do you mean released?

 7    Q   Yes.

 8    A   No, I have been transferred.

 9    Q   All right.    What's your birth date?

10    A   7/1/     .

11    Q   How old are you?

12    A   I'm about to be 30.

13    Q   What's your highest level of education?

14    A   I graduated high school.

15    Q   Where?

16    A   Mabton.

17    Q   What high school?

18    A   Mabton alternative high school.        Focus.

19    Q   It's called Focus?

20    A   Yes.

21    Q   Why were you in the alternative high school?

22    A   I -- missing school.

23    Q   Why didn't you go to school?

24    A   I don't have a complete answer about why I missed school

25        at that time.     My mind-set was totally different at that
     Case 3:17-cv-05769-RJB Document 223-5 Filed 01/02/20 Page 4 of 4
                                                                        308


 1                            C E R T I F I C A T E

 2              I, Laura Gjuka, a Certified Court Reporter in

 3        and for the State of Washington, residing at

 4        University Place, Washington, authorized to administer

 5        oaths and affirmations pursuant to RCW 5.28.010, do

 6        hereby certify;

 7             That the foregoing Verbatim Report of Proceedings

 8        was taken stenographically before me and transcribed

 9        under my direction; that the transcript is a full, true

10        and complete transcript of the proceedings, including

11        all questions, objections, motions and exceptions;

12             That I am not a relative, employee, attorney or

13        counsel of any party to this action or relative or

14        employee of any such attorney or counsel, and that I am

15        not financially interested in the said action or the

16        outcome thereof;

17             That upon completion of signature, if required, the

18        original transcript will be securely sealed and the same

19        served upon the appropriate party.

20             IN WITNESS HEREOF, I have hereunto set my hand this

21        13th day of June, 2018.

22

23

24
                                         ____________________________
25                                       Laura Gjuka, CCR No. 2057
